The act in relation to delinquent insurance companies, associations and societies (Cahill's Stat. 1933, p. 1603; Smith's Stat. 1933, p. 1707), which authorized the present proceeding, makes no provision for an appeal from the order or decree entered by the circuit court. Disposition of the appellee's contention that no appeal may be prosecuted from such an order or decree is made by the statement in the opinion of the majority that the question was presented upon motion and counter-suggestions and was decided adversely to the appellee. Since an appeal has its basis in statutory authority, and the act invoked is silent in that respect, the reasons for the decision allowing the appeal should be made apparent not only to the litigant, but also to the bench and bar of the State.
Under the act in question, the receiver is not solely an executive or administrative officer. In the conduct of a delinquent insurance company's business as well as with respect to its liquidation and dissolution, if successively ordered by the court, the receiver acts subject to the court's jurisdiction and supervision to the same extent as in ordinary proceedings in equity. Apart from the present case, the effect of the opinion of the majority is to narrow, if not to destroy, the circuit court's statutory supervision over the receiver of a delinquent insurance company.
For the foregoing reasons I cannot concur in the opinion filed. *Page 493